Exhibit 10.6

EQUITY AWARD ACCELERATION AND SHARE RESTRICTION AGREEMENT

This Equity Award Acceleration and Share Restriction Agreement (this
“Agreement”) is made and entered into as of December 31, 2015 (the “Effective
Date”), by and between BioMed Realty Trust, Inc., a Maryland corporation (the
“Company”), and John P. Bonanno (“Holder”).

R E C I T A L S

A. WHEREAS, Holder currently holds the unvested restricted stock awards
described on Exhibit 1 attached hereto (collectively, the “Unvested Equity
Awards”).

B. WHEREAS, the Company has entered into that certain Agreement and Plan of
Merger, dated as of October 7, 2015, among the Company, BioMed Realty, L.P. (the
“Partnership”) and BRE Edison Holdings, L.P. (“Parent”), BRE Edison L.P. and BRE
Edison Acquisition L.P. (the “Merger Agreement”), pursuant to which the Company
will become a wholly-owned subsidiary of Parent.

C. WHEREAS, the Company has agreed to accelerate the vesting of the Unvested
Equity Awards so that such awards shall vest and/or be settled effective as of
December 31, 2015, subject to Holder’s execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and Holder agree as follows.

1. TERM. The term of this Agreement shall commence on the Effective Date and
shall continue until the first to occur of (a) the closing of the transactions
contemplated by the Merger Agreement (the “Closing”), (b) the date of Holder’s
Qualifying Termination (as defined below), provided such Qualifying Termination
occurs prior to the Merger Termination Date (as defined below), or (c) the lapse
of the Transfer Restrictions set forth herein with respect to all shares of the
Company’s common stock (the “Shares”) issued to Holder upon the accelerated
vesting of the Unvested Equity Awards. Following the expiration of the term of
this Agreement, the Transfer Restrictions, if any, set forth herein shall lapse
and no longer apply.

2. ACCELERATED VESTING OF EQUITY AWARDS. Subject to Holder’s continued
employment with the Company through December 31, 2015, the vesting of the
Unvested Equity Awards shall accelerate and such awards shall become vested
and/or settled in Shares effective as of December 31, 2015, in the amounts set
forth on Exhibit 1 attached hereto (the “Accelerated Equity Awards”).

3. TRANSFER RESTRICTIONS.

3.1 Unless Holder receives the Company’s prior written consent, the Holder shall
not sell, assign, transfer, pledge, hypothecate, encumber, or otherwise dispose
of (collectively, “Transfer”) the Shares issued pursuant to the Accelerated
Equity Awards, and any attempted Transfer thereof is strictly prohibited and
shall be null and void (the “Transfer Restrictions”). Notwithstanding the
forgoing sentence, for the avoidance of doubt, the Transfer Restrictions shall
not apply to any Transfer expressly contemplated by the Merger Agreement.

3.2 The Transfer Restrictions set forth in Section 3.1 above shall lapse and no
longer apply following the date on which the Accelerated Equity Awards would
have otherwise vested absent the acceleration of vesting set forth in Section 2
above pursuant to the Company’s 2004 Incentive Award Plan, as amended (the “2004
Plan”), the award agreements issued thereunder pursuant to which such
Accelerated Equity Awards were granted (the “Award Agreements”) or the Change in
Control and Severance Agreement (as defined below).

 

1



--------------------------------------------------------------------------------

3.3 Notwithstanding the forgoing, in the event that the Merger Agreement is
terminated pursuant to its terms (the “Merger Termination Date”) or (b) the
Closing does not occur prior to April 8, 2016, the Company shall, upon Holder’s
written request, waive the Transfer Restrictions to permit Holder’s sale of
Shares issued to Holder with respect to the Accelerated Equity Awards to the
extent necessary to assist Holder in meeting his or her federal and state income
tax obligations arising as a result of the acceleration of the Accelerated
Equity Awards, as determined by the Company in its reasonable good faith
judgment.

4. Intentionally Deleted.

5. Intentionally Deleted.

6. BEST PAY AGREEMENT. This Agreement shall be subject to the terms and
conditions set forth in that certain letter agreement dated as of December 31,
2015, between Holder, the Company and BioMed Realty, L.P. related to certain
potential reductions in the compensation payable to Holder in the event that any
payment or benefit received or to be received by Holder pursuant to the terms of
any plan, arrangement or agreement (including any payment or benefit received in
connection with a change of control or the termination of Holder’s employment)
would be subject (in whole or part) to the excise tax imposed under Section 4999
of the Internal Revenue Code of 1986, as amended.

7. DEFINITIONS. For purposes of this Agreement, the following terms shall have
the meanings given below:

7.1 “Cause” shall have the meaning given to such term in the Change in Control
and Severance Agreement.

7.2 “Change in Control and Severance Agreement” means that certain Change in
Control and Severance Agreement, dated as of February 10, 2015, among the
Company, the Partnership and Holder, as in effect on the Effective Date.

7.3 “Disability” shall mean the absence of Holder from Holder’s duties with the
Company on a full-time basis for ninety (90) consecutive days or on a total of
one hundred eighty (180) days in any twelve (12) month period, in either case as
a result of incapacity due to mental or physical illness which is determined to
be total and permanent by a physician selected by the Company and reasonably
acceptable to Holder or Holder’s legal representative.

7.4 “Good Reason” shall have the meaning given to such term in the Change in
Control and Severance Agreement.

7.5 “Qualifying Termination” means a termination of Holder’s employment with the
Company or any of its subsidiaries as a result of (i) Holder’s termination by
the Company or any of its subsidiaries without Cause, (ii) Holder’s voluntary
resignation for Good Reason, (iii) Holder’s death, or (iv) Holder’s Disability.

8. RESTRICTIVE LEGENDS AND STOP-TRANSFER ORDERS.

8.1 Intentionally Deleted.

8.2 Stop-Transfer Instructions. Holder agrees that, to ensure compliance with
the restrictions imposed by this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records. The Company will not be required (a) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (b) to treat as owner of such
Shares, or to accord the right to vote or pay dividends, to any purchaser or
other transferee to whom such Shares have been so transferred.

 

2



--------------------------------------------------------------------------------

9. GENERAL PROVISIONS.

9.1 Successors and Assigns, Assignment. The Company may assign any of its rights
and obligations under this Agreement. Any assignment of rights and obligations
by any other party to this Agreement requires the Company’s prior written
consent. This Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal representatives.

9.2 Right of Termination Unaffected. Nothing in this Agreement will be construed
to limit or otherwise affect in any manner whatsoever the right or power of the
Company or any of its subsidiaries or affiliates to terminate Holder’s
employment with the Company or any of its subsidiaries or affiliates at any time
for any reason or no reason, with or without Cause (it being understood that
this Section 9.2 shall have no effect on the effectiveness of, and the
obligations of the Company under, the 2004 Plan, the Award Agreements or the
Change in Control and Severance Agreement).

9.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Maryland, without giving effect to the
principles of conflict of laws. THE PARTIES EXPRESSLY WAIVE ANY RIGHT THEY HAVE
OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one
or more provisions of this Agreement shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

9.4 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s corporate headquarters or to the then-current email
address for the Secretary of the Company, and any notice to be given to Holder
shall be addressed to Holder at the most recent physical or email address for
Holder listed in the Company’s personnel records. By a notice given pursuant to
this Section 9.4, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

9.5 Titles and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “Sections” and “Exhibits” will mean “sections” and “exhibits” to this
Agreement.

9.6 Amendments and Waivers. This Agreement may be amended only by a written
agreement executed by each of the parties hereto. No amendment of or waiver of,
or modification of any obligation under this Agreement will be enforceable
unless set forth in a writing signed by the party against which enforcement is
sought. Any amendment effected in accordance with this Section 9.6 will be
binding upon all parties hereto and each of their respective successors and
assigns. No delay or failure to require performance of any provision of this
Agreement shall constitute a waiver of that provision as to that or any other
instance. No waiver granted under this Agreement as to any one provision herein
shall constitute a subsequent waiver of such provision or of any other provision
herein, nor shall it constitute the waiver of any performance other than the
actual performance specifically waived.

9.7 Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent of its invalidity or
unenforceability, and agree that all other provisions in this Agreement shall
continue in full force and effect.

 

3



--------------------------------------------------------------------------------

9.8 Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.

9.9 Entire Agreement. This Agreement (together with the other documents
referenced therein) constitutes the entire agreement and understanding of the
parties with respect to the subject matter of this Agreement, and supersedes all
prior understandings and agreements, whether oral or written, between or among
the parties hereto with respect to the specific subject matter hereof and
thereof.

9.10 Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

9.11 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered will be
deemed an original, and all of which together shall constitute one and the same
agreement. This Agreement may be executed and delivered by facsimile and upon
such delivery the facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other party.

9.12 Tax Representations. Holder has reviewed with Holder’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Holder is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. Holder understands that Holder (and not the Company) shall be
responsible for Holder’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

9.13 Withholding. All amounts payable to Holder under this Agreement shall be
subject to any and all federal, state, local and foreign taxes required to be
withheld pursuant to applicable law.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have executed this Equity Award
Acceleration and Share Restriction Agreement as of the date first written above.

 

HOLDER:

  

COMPANY:

JOHN P. BONANNO    BIOMED REALTY TRUST, INC. By:  

/s/ John P. Bonanno

   By:   

/s/ Jonathan P. Klassen

    

Name: Jonathan P. Klassen

Title: EVP, General Counsel and Secretary

Address:   

 

Address: 17190 Bernardo Center Drive

                San Diego, CA 92128

LIST OF EXHIBITS

 

Exhibit 1:    Unvested Equity Awards



--------------------------------------------------------------------------------

EXHIBIT 1

UNVESTED EQUITY AWARDS

 

Grant Date

  

Equity Type

   Number of Shares to
be Accelerated   

Vesting Schedule Absent

Acceleration

12/9/2011    Restricted Stock    4,617    4,617 shares on 3/1/2016 8/3/2012   
Restricted Stock    2,433    2,433 shares on 9/1/2016 1/30/2013    Restricted
Stock    6,170    3,085 shares on each of 3/1/2016 and 3/1/2017 7/31/2013   
Restricted Stock    7,270    3,635 shares on each of 9/1/2016 and 9/1/2017
1/29/2014    Restricted Stock    10,230    3,410 shares on each of
3/1/2016, 3/1/2017 and 3/1/2018 1/28/2015    Restricted Stock    26,320   

6,580 shares on each of

3/1/2016, 3/1/2017, 3/1/2018

and 3/1/2019